DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record, Zahorack et al., US 2004/0039468 A1, teaches an Industrial Framework which universally integrates applications. An application domain model is mapped to the Industrial Framework unified model, containing external application data, functions and objects (having data and functions). The published data, functions and objects of the application domain model are accessed by any service and integrated application, thereby universally integrating applications to the Industrial Framework. Specific communication protocols used by different types of applications are mapped to generic Framework protocols, thereby allowing higher-level communication between any involved applications. A toolkit supports the development of Adapters that are created to universally integrate any of a predetermined type of application to an Industrial Framework. Within this toolkit, there is provided libraries 

The prior art of record, Ebel et al., US 2016/0092820 A1, teaches providing data analytics results for a process performed in an industrial plant includes a knowledge model repository configured to store semantic knowledge models. The system also includes selection unit configured to select at least one analytics application describing semantically at least one process step and at least one parameter required for accomplishing an analytics task. The system includes a processing unit configured to process the selected analytics application and selected instantiated semantic knowledge models to infer at least one storage location of at least one data source of the industrial plant, and an execution engine configured to execute the selected data analytics application using accessed process data provided by the inferred data sources of the industrial plant to generate the data analytics results.

The prior art of record, Daniel et al., US 2016/0261466 A1, teaches that in order to engineer software architectures of complex cyber-physical systems of different technical domains such that both time and effort efficient and truly interactive 

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1 & 11.
Thus, independent claims 1 & 11 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        03/11/2022